Luke, J.
This case is here upon the overruling of a motion for a new trial, based upon the usual grounds which challenge the sufficiency of the evidence to authorize the defendant’s conviction. The case was by agreement heard by the judge of the city court without the aid of a jury, the testimony offered by the State justified the conviction of the defendant, and the judge believed this testimony in preference to the testimony of the defendant. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.